Citation Nr: 0311928	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from October 1972 to September 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2000 rating decision by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran had requested a Travel Board hearing.  In July 
2000, he withdrew that request and instead opted for a 
hearing before a decision review officer.  The hearing was 
held at the RO in January 2001.


REMAND

In March 2002, the Board attempted to undertake additional 
development on the instant claim under 38 C.F.R. § 
19.9(a)(2).  Specifically, the Board sought to have the 
veteran sent a supplemental statement of the case (SSOC) that 
specifically gave him notice of the provisions of 38 C.F.R. 
§ 3.380, Diseases of Allergic Etiology, under which his claim 
will be considered.  This development was not completed.  
Since March 2002, however, additional pertinent VA outpatient 
treatment records dating from May 2001 through October 2002 
have been added to the claims file. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The veteran has not waived RO review of the evidence added to 
the record since the RO's last review of the claim.  Hence, 
the Board may not proceed with further appellate review 
without remanding the claim to the AOJ for initial 
consideration of the additional evidence obtained.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should review the veteran's 
claims file to ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) is completed.  In particular, 
the RO should ensure that the veteran is 
advised of the provisions of 38 C.F.R. 
§ 3.380 as well as of what he needs to 
establish entitlement to the benefit 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  The veteran and 
his representative should be afforded the 
requisite period of time to respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the April 2001 SSOC.  If 
the claim remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

No action is required of the appellant unless he is notified.  
The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit in Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, __F.3d__, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


